DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment submitted on November 11, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-9, 12-13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2019/0059154), in view of Park (US 2012/0030938), Caron (US 2001/0010303), Muenzberg (US 2006/0007641), and Hsiao (US 2013/0280519), Lim (US 2015/0076683), and Segawa (US 9,066,439).
Regarding claim 1, Liu, figure 1, discloses laminated circuit board structure comprising: a printed circuit board substrate (43) including wiring traces (42) on a first wiring face of the printed circuit board substrate (see figure); a prepreg layer (44) formed over the first wiring face of the printed circuit board substrate, the prepreg layer having no wiring traces (see figure. Considering the traces formed on the layer, 75, above the prepreg layer, as this is a structural claim); a patch (75) comprising; a flexible non-conductive substrate (see explanation below for flexibility) having a wiring face (bottom face); wiring traces (41) formed on the wiring face of the flexible non-conductive substrate (see figure), the flexible non-conductive substrate  having an area smaller than an area of the prepreg layer (see explanation below); and interstices between the wiring traces formed on the wiring face of the flexible non-conductive substrate (see figure, gap between the traces), the patch laminated to the prepreg layer with the wiring face of the flexible non-conductive substrate of the patch facing  the first wiring face of the printed circuit board structure and the wiring face of the flexible non-conductive substrate of the patch in contact with and pressed into the prepreg layer (see figure), wherein portions of the prepreg layer fill the interstices between the wiring traces on the wiring face of the flexible non- 2PATENTAttorney Docket No. 18180US02conductive substrate (see figure) and wherein the flexible non-conductive substrate of the patch provides a solder resist layer for the laminated circuit board structure (paragraph 0059).
flexible non-conductive substrate having an area smaller than an area of the prepreg layer. Liu simply discloses a solder resist layer. However, solder resists are generally formed of resin, which would have certain flexibility.
Park, figure 15, discloses a circuit board structure with a substrate (50), wiring (51), and a prepreg layer (31, obvious as disclosed at paragraph 0049), the prepreg layer having no wiring (see figure 16), a patch (10, formed of a flexible material, see abstract, paragraph 0045, 0014, 0019) with wiring (pads 12). Park further discloses the patch is laminated to the prepreg layer with the wiring (pads) pressed into the prepreg layer (see figure 5). Furthermore, Park discloses solder ball (40), to facilitate the structure to be connected to a component or other circuit board.
Caron (US 2001/0010303), discloses a circuit board with flexible solder resist (paragraph 0021).
Muenzberg (US 2006/0007641), discloses a circuit board with flexible solder resist (paragraph 0035).
Hsiao discloses the non-conductive layer as a solder mask comprises polyimide (claims 12 and 13, which is flexible, as the structure is flexible substrate).
Lim discloses the protection layer includes bendable / flexible material for example tape (paragraph 0055, 0073).
Therefore, it would have been obvious to be a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Liu with the non-conductive patch being flexible, as taught by Park, Caron, Muenzberg, Hsiao, and Lim, in order to have a relative flexibility and avoid any crack during bending.
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Regarding the limitation, “the flexible non-conductive substrate having an area smaller than an area of the prepreg layer,” the patch will be formed on the exposed surfaces to be protected.
Segawa, figure 1, discloses a laminated circuit board structure (1000) with solder resist (131) on board (11) is not provided where the boards (12, 13) are provided, with area of the solder resist (patch) smaller than that of the board (11).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Liu with the patch having an area smaller than an area of the prepreg layer, as taught by Segawa, in order to have protection in the desired area.
Additionally, a change is size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), and In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Therefore, the modified board of Liu meets the limitation.
Additionally, this is a structural claim, how the structure is formed, such as, 
“the patch laminated to the prepreg layer with the wiring face of the flexible non-conductive substrate of the patch facing the first wiring face of the printed circuit board structure and the wiring face of the flexible non-conductive substrate of the patch in contact with and pressed into the prepreg layer” is a process limitation in a product claim. Such a process limitation defines the claimed invention over the prior art to the In re Thorpe, 777 F.2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, Liu meets the limitation.

Regarding claim 2, the modified board of Liu further discloses at least one opening (opening where element 411 are formed) formed through the non-conductive substrate of the patch and communicating with at least one wiring trace on the wiring face of the flexible non-conductive substrate; and a conductive material (obvious in order to interconnect with other element to be mounted, for example element 41 in the prior art to Segawa, figure 3) disposed in each of the at least one opening and in electrical contact with the at least one wiring trace on the wiring face of the flexible nonconductive substrate (see figure).

Regarding claim 3 and 4, the modified board of Liu does not disclose wherein the conducting material disposed in each of the at least one opening and in electrical contact with the at least one wiring traces formed on the wring face of the flexible non-conductive substrate is a solder bump (claim 3), and wherein the conducting material disposed in each of the at least one openings and in contact with the exposed at least one wiring trace is a layer of conductive ink (claim 4). Park discloses a solder bump, as explained above.
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore, Liu meets the limitation.

Regarding claim 8, the modified board of Liu further discloses conductive traces (121) on a second wiring face of the printed circuit board substrate; a first conductive via (via formed in layer 120) formed through the printed circuit board substrate making electrical contact between one of the wiring traces on the first wiring face of the printed circuit board substrate and one of the wiring traces on the second wiring face of the printed circuit board substrate (see figure); and  3PATENTAttorney Docket No. 18180US02a second conductive via (via in layer 110) formed through the prepreg layer and in electrical contact with one of the wiring traces formed on the wiring face of the flexible non-conductive substrate of the patch (see figure). 

Regarding claim 9, the modified board of Liu further discloses the second conductive via is in electrical contact with the wiring trace on the first wiring face of the printed circuit board substrate (see figure).  

Regarding claim 12, the modified board of Liu further disclose where the non-conductive substrate of the patch is formed from polyimide (Obvious as disclosed by 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore, Liu meets the limitation.

Regarding claim 13, the modified board of Liu further disclose where the patch has an area smaller than 1000mm2 (not explicitly disclosed but the size of the patch would be selected based on the desired interconnection area). Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Borsch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 19, the modified board of Liu, as applied to claim 1 above, discloses laminated circuit board structure comprising: a printed circuit board substrate (43) including wiring traces (42) on a first wiring face of the printed circuit board substrate (see figure); a prepreg layer (44) formed over the first wiring face of the printed circuit board substrate, the prepreg layer having no wiring traces (considering traces formed on the layer, 75, above prepreg layer, as this is a structural claim); a patch (75) comprising; a flexible non-conductive substrate (as explained and applied to claim 1 above) having a wiring face; 6PATENTAttorney Docket No. 18180US02wiring traces (41) formed on the wiring face of the flexible non-conductive substrate (see figure), the flexible non-conductive substrate having a uniform thickness (see figure) and an area smaller than an area of the prepreg 

Regarding claim 20, the modified board of Liu discloses the area of the flexible non-conductive substrate is smaller than 1000 mm² (obvious as applied to claim 13 above).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamoto (US 5,865,934), figure 10A-10B, discloses a circuit board with a patch (38) having a wiring (pads 40). Yamamoto further discloses the wiring pressed into a prepreg layer (in view of disclosure at column 15, line 4-28). The resin layer is without any wiring.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            IBP / February 18, 2022